



Exhibit 10.1


AMENDMENT NUMBER ONE
TO THE CHEVRON CORPORATION
NON-EMPLOYEE DIRECTORS’ EQUITY COMPENSATION AND
DEFERRAL PLAN


WHEREAS, Chevron Corporation (the “Corporation”) maintains the Chevron
Corporation Non-Employee Directors’ Equity Compensation and Deferral Plan (the
“Plan”); and
WHEREAS, pursuant to Section XII.(a) of the Plan, the Board of Directors of the
Corporation (the “Board”) has the authority to amend the Plan; and
WHEREAS, the Board desires to amend the Plan to increase the number of shares
subject to the Plan.
NOW THEREFORE, be it resolved, the Plan is hereby amended, effective May 25,
2016, as follows:
1.
Section IV.(b) of the Plan is hereby amended in its entirety to read as follows:

“(b)    Shares Subject to the Plan. The maximum number of Shares for which
Awards may be granted under the Plan is 1,600,000 Shares, which includes Shares
previously authorized under this Plan on March 26, 2003. The limitation as to
the maximum number of Shares set forth in this Section IV.(b) shall be subject
to adjustment as provided in Section X.”
2.
Section IV(e) of the Plan is hereby added:

“(e)    Annual Award Limits. The maximum number of Shares with respect to which
any Options, Stock Units or Restricted Stock Award may be granted to any
Non-Employee Director in any calendar year shall be 40,000 Shares, subject to
adjustments made in accordance with Section X. hereof, or the cash equivalent
thereof to the extent such Awards are payable in cash or property.
*    *    *
Date: March 30, 2016
By:    /s/ Ronald D. Sugar    
Ronald D. Sugar, Lead Director
Chevron Corporation





